UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: August 31, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® The Growth Fund of America How The Growth Fund of America fosters creative investing [photo of two hands on a piano keyboard] Annual report for the year ended August 31, 2007 The Growth Fund of America® invests in a wide range of companies that appear to offer superior opportunities for growth of capital. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 The value of a long-term perspective 4 Feature article: How The Growth Fund of America fosters creative investing 6 Summary investment portfolio 11 Financial statements 17 Board of directors and other officers 32 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter-end): 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge +14.45 % +16.74 % +10.96 % The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.64%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 24 and 25 for details. Results for other share classes can be found on page 3. Fellow shareholders: [photo of a persons' hand on a saxaphone] Helped by strong corporate earnings, a supportive global economy and a steady stream of buyouts and acquisitions, U.S. stocks made a solid advance during the past 12 months ended August 31, 2007. In the last three months of the period, however, equities ran into difficulty because of turmoil in the credit markets and potential losses from subprime mortgage investments. Currently, investors remain concerned about credit tightening, a housing slump and the potential for further losses by hedge funds and banks. Against this backdrop, we are pleased to report that The Growth Fund of America (GFA) posted a total return of 16.7%. As the table below shows, GFA’s total return exceeded that of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of primarily large U.S. stocks. The S&P 500 gained 15.1%, and the fund’s Lipper benchmark indexes had increases ranging from 15.8% to 18.7%. Over longer periods, GFA has continued to outpace the general market and the fund’s comparable indexes by significant margins. What helped results Materials businesses, agricultural producers and energy companies made major contributions during the 12-month period. Their gains were fueled by growing demand for their products in developing countries such as Brazil, Russia, India and China. Among the largest gainers were fertilizer manufacturer Potash Corporation of Saskatchewan (+171.2%), Schlumberger, the fund’s third-largest holding and a leading oil service provider (+57.4%) and Transocean, the world’s largest offshore drilling company, (+57.4%). Investments outside the United States and Canada, comprising 13.6% of the fund’s portfolio, also helped the fund. They included Finland-based Nokia, the fund’s fourth-largest holding and a leading cell phone and network infrastructure concern (+57.5%). Companies headquartered outside the U.S., as measured by the MSCI EAFE Index, had a total return of 19.2% for the period compared with 15.1% of the S&P 500. Several of our large information technology holdings did quite well. They included Cisco Systems, the fund’s fifth-largest holding (+45.2%), Google, our largest position (+36.1%) and Oracle, our eighth-largest holding (+29.6%). Some other technology-based companies did not do so well such as Yahoo! (–21.1%) and Samsung Electronics (–6.9%). [Begin Sidebar] Results at a glance Total returns for periods ended August 31, 2007, with all distributions reinvested Average annual 1 year 5 years 10 years Lifetime* The Growth Fund of America Class A shares +16.7 % +15.4 % +11.7 % +15.4 % Standard & Poor’s 500 Composite Index† +15.1 +12.0 +6.7 +12.0 Lipper Capital Appreciation Funds Index +17.3 +13.3 +6.3 +11.9 Lipper Growth Funds Index +15.8 +11.2 +5.3 +10.8 Lipper Multi-Cap Core Funds Index +16.3 +13.3 +7.0 +11.6 Lipper Multi-Cap Growth Funds Index +18.7 +13.7 +5.4 +11.8 *Since Capital Research and Management Company began managing the fund on December 1, 1973. † Unmanaged. [End Sidebar] [photo of a man's hand on a guitar] What hurt results Health care stocks lagged, reflecting concerns about the possibility of price pressure imposed by the new political majority in Congress, and, in some cases, by specific company problems. Among the companies affected were Roche Holding, the fund’s sixth-largest holding and a world leader in pharmaceuticals and diagnostic research (–5.5%), and Cardinal Health (+1.4%), one of the largest distributors of pharmaceuticals and health products. Many financial companies were seriously affected by the subprime mortgage and credit problems. To illustrate, financial companies within the S&P 500 had a total return of only 3.6% for the past 12 months. So while any exposure to this area was generally harmful to results, we are pleased that GFA held a relatively small position in financials (7.8% of the fund’s portfolio compared to 21.8% for the S&P 500 as of the beginning of the fiscal year). Looking ahead The outlook for the economy depends on the impacts from the housing market slump and the credit difficulties in financial markets. It is not clear at this time whether these factors will cause a recession in the United States or globally. We will be closely monitoring conditions in the months ahead with our global network of investment analysts. We are in a period where risk and credit are being repriced, and while that will cause a decline in liquidity and available capital in the short term, it likely will be healthy in the long run for the financial system. Volatility may stay high for a while, and if so, we hope to use that to our advantage as long-term investors by buying on price dips for stocks we find attractive. Our research-driven approach with a long-term perspective will remain the same. The value of creative investing Creativity may be underappreciated as a characteristic of our investment process, so we thought we would tell you more about that in this annual report. Exact definitions of creative investing may differ among investors, and even the decision-makers for GFA, but we all agree on the importance of independent thinking. The feature story on page 6 describes why it’s important to shareholders. We welcome our new shareholders and thank our long-term investors for their continuing faith in The Growth Fund of America. Cordially, /s/ James F. Rothenberg James F. Rothenberg Vice Chairman of the Board /s/ Donald D. O’Neal Donald D. O’Neal President October 3, 2007 For current information about the fund, visit americanfunds.com. Other share class results Class B, Class C, Class F and Class 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2007 (the most recent calendar quarter-end): 1 year 5 years Life of class Class B shares— first sold 3/15/00 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase +15.51 % +17.03 % +3.97 % Not reflecting CDSC +20.51 % +17.25 % +3.97 % Class C shares— first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +19.45 % +17.18 % +7.22 % Not reflecting CDSC +20.45 % +17.18 % +7.22 % Class F shares*— first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm +21.40 % +18.12 % +8.09 % Class 529-A shares†— first sold 2/15/02 Reflecting 5.75% maximum sales charge +14.35 % +16.72 % +9.37 % Not reflecting maximum sales charge +21.34 % +18.10 % +10.52 % Class 529-B shares†— first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase +15.35 % +16.86 % +9.45 % Not reflecting CDSC +20.35 % +17.07 % +9.57 % Class 529-C shares†— first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +19.37 % +17.08 % +9.58 % Not reflecting CDSC +20.37 % +17.08 % +9.58 % Class 529-E shares*†— first sold 3/1/02 +20.97 % +17.69 % +9.95 % Class 529-F shares*†— first sold 9/16/02 Not reflecting annual asset-based fee charged by sponsoring firm +21.59 % +18.12 % +16.53 % *These shares are sold without any initial or contingent deferred sales charge. † Results shown do not reflect the $10 initial account setup fee and an annual $10 account maintenance fee. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 24 and 25 for details. For information regarding the differences among the various share classes, please refer to the fund’s prospectus. The value of a long-term perspective How a $10,000 investment has grown Figures shown are past results for Class A shares and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Fund figures reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Average annual total returns based on a $1,000 investment (for periods ended August 31, 2007)* 1 year 5 years 10 years Class A shares +9.97 % +14.00 % +11.04 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 24 and 25 for details. [begin mountain chart] Year ended August 31 The Growth Fund of America3 Standard & Poor’s 500 Composite Index with dividends reinvested4,5 Lipper Multi-Cap Growth Funds Index4 Lipper Multi-Cap Core Funds Index4 Consumer Price Index (inflation)6 12/1/1973 $ 9,425 $ 10,000 $ 10,000 $ 10,000 $ 10,000 8/31/1974 7,874 7,749 7,845 7,761 10,893 8/31/1975 9,792 9,776 9,431 9,873 11,830 8/31/1976 11,165 12,043 10,765 11,715 12,505 8/31/1977 12,377 11,835 11,007 11,697 13,333 8/31/1978 20,136 13,315 14,823 14,369 14,379 8/31/1979 23,595 14,881 17,014 16,280 16,078 8/31/1980 31,496 17,588 22,374 20,040 18,148 8/31/1981 35,383 18,539 24,287 21,228 20,109 8/31/1982 38,595 19,134 25,570 22,123 21,285 8/31/1983 56,382 27,582 38,044 32,033 21,830 8/31/1984 56,805 29,280 36,701 31,782 22,767 8/31/1985 64,493 34,616 41,413 36,607 23,529 8/31/1986 82,962 48,158 55,640 48,803 23,900 8/31/1987 109,731 64,779 72,149 62,610 24,924 8/31/1988 97,962 53,241 58,985 51,546 25,926 8/31/1989 136,507 74,101 83,543 69,658 27,146 8/31/1990 123,184 70,400 76,088 65,613 28,671 8/31/1991 160,815 89,300 101,155 82,704 29,760 8/31/1992 168,703 96,368 106,268 87,795 30,697 8/31/1993 210,269 110,996 133,701 104,956 31,547 8/31/1994 222,852 117,057 138,309 112,215 32,462 8/31/1995 279,812 142,129 172,196 132,843 33,312 8/31/1996 282,323 168,734 192,309 153,447 34,270 8/31/1997 391,124 237,282 252,795 207,038 35,033 8/31/1998 390,174 256,505 241,989 204,380 35,599 8/31/1999 629,203 358,611 359,870 273,501 36,405 8/31/2000 965,880 417,104 549,013 340,564 37,647 8/31/2001 721,756 315,433 308,552 263,388 38,671 8/31/2002 578,827 258,698 225,096 217,245 39,368 8/31/2003 701,724 289,889 272,701 249,447 40,218 8/31/2004 762,451 323,073 285,459 274,632 41,285 8/31/2005 924,112 363,626 342,600 322,690 42,789 8/31/2006 1,013,358 395,887 359,772 348,654 44,423 8/31/2007 1,182,434 455,775 426,880 405,569 45,298 [end mountain chart] Year ended August 31 1974 7 1975 1976 1977 1978 1979 1980 Total value (dollars in thousands) Dividends reinvested — $ .4 .3 — .3 — .3 Value at year-end $ 7.9 9.8 11.2 12.4 20.1 23.6 31.5 GFA total return (21.3 %) 24.4 14.0 10.9 62.7 17.2 33.5 Year ended August 31 1981 1982 1983 1984 1985 1986 1987 Total value (dollars in thousands) Dividends reinvested .5 1.7 2.3 1.6 1.2 1.0 1.4 Value at year-end 35.4 38.6 56.4 56.8 64.5 83.0 109.7 GFA total return 12.3 9.1 46.1 0.8 13.5 28.6 32.3 Year ended August 31 1988 1989 1990 1991 1992 1993 1994 Total value (dollars in thousands) Dividends reinvested 1.5 1.7 3.6 3.2 2.5 1.5 .9 Value at year-end 98.0 136.5 123.2 160.8 168.7 210.3 222.9 GFA total return (10.7 ) 39.3 (9.8 ) 30.5 4.9 24.6 6.0 Year ended August 31 1995 1996 1997 1998 1999 2000 2001 Total value (dollars in thousands) Dividends reinvested 1.4 2.5 2.0 2.5 2.0 1.1 3.9 Value at year-end 279.8 282.3 391.1 390.2 629.2 965.9 721.8 GFA total return 25.6 0.9 38.5 (0.2 ) 61.3 53.5 (25.3 ) Year ended August 31 2002 2003 2004 2005 2006 2007 Total value (dollars in thousands) Dividends reinvested 1.4 .6 .2 2.8 5.9 8.7 Value at year-end 578.8 701.7 762.5 924.1 1,013.4 1,182.4 GFA total return (19.8 ) 21.2 8.7 21.2 9.7 16.7 Average annual total return for 33-3/4 years 15.2%3 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3Includes reinvested dividends of $60,838 and reinvested capital gain distributions of $411,734. 4Includes reinvested dividends. 5The S&P 500 is unmanaged and includes reinvested distributions, but does not reflect sales charges, commissions or expenses and cannot be invested in directly. 6Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 7For the period December 1, 1973 (when Capital Research and Management Company became the fund’s investment adviser), through August 31, 1974. The results shown are before taxes on fund distributions and sale of fund shares. How The Growth Fund of America fosters creative investing [photo of a drum] [photo of the back of a man holding a saxaphone - another man in the background playing the piano] What is creative investing? Is it originality? Imagination? Inspiration? Ingenuity? Or all of the above? [Begin Sidebar] Creativity helps us develop fresh insights and take different approaches than our competitors and the rest of Wall Street. — Don O’Neal [End Sidebar] [Begin Photo Caption] [photo of Don O'Neal] Don O’Neal [End Photo Caption] [Begin Photo Caption] [photo of Anne-Marie Peterson] Anne-Marie Peterson [End Photo Caption] [photo of a persons' hand on a base] [Begin Photo Caption] [photo of Brad Barrett] Brad Barrett [End Photo Caption] [Begin Photo Caption] [photo of Mike Shanahan] Mike Shanahan [End Photo Caption] In the investment world, it can be all of the above and more. “Seeing value where others don’t,” says investment analyst Brad Barrett. “Having a vision of what could happen to a company or an industry,” adds investment analyst Anne-Marie Peterson. “Identifying opportunities and especially risks that the computer can’t recognize,” portfolio counselor Mike Shanahan says. Exact definitions of creative investing may differ among the decision-makers for The Growth Fund of America (GFA), but they all agree on the importance of encouraging originality in investing. “We need to create an environment that allows considerable room for individual creativity and fosters collaboration with other bright, motivated individuals,” says Jim Rothenberg, vice chairman and a portfolio counselor of GFA. In the pages ahead, you will find out how the fund strives to support creative investing and why it’s important to shareholders. “Creativity helps us develop fresh insights and take different approaches than our competitors and the rest of Wall Street,” says Don O’Neal, president of GFA. “Creative investing is being able to intelligently zig while others zag.” Investing for the long term GFA’s focus on the long term allows its investment decision-makers to think independently. “If as an analyst you are caught on the treadmill of quarterly earnings reports and short-term news flow, you don’t have time to invest creatively,” says Jessica Spaly, an investment analyst who covers U.S. retailing for GFA. “By allowing analysts to focus on companies over multi-year periods and to step back from the daily news flow, we can take the time to deeply analyze critical long-term trends and inflection points.” How does Jessica do this? There is no prescribed way to be an investor at Capital Research and Management Company (CRMC), the investment adviser to GFA, she explains. “Analysts can do their research and build their models and communicate their thoughts in the way that best suits their styles. Some analysts’ reports are all tables, graphs and charts, and other analysts’ reports read like novels. Both types invest successfully but their working approaches are different,” says Jessica. Jessica’s investment style is to try to find the winners in the retail industry: truly great companies that are gaining market share over long periods of time but that can be bought at reasonable valuations. Those reasonable valuations occur at times when most investors are too focused on a near-term data point or a macroeconomic concern and forget about a company’s long-term opportunities. [photo of a persons' hand on asaxaphone] [Begin Photo Caption] [photo of Jessica Spaly] Jessica Spaly [End Photo Caption] [Begin Photo Caption] [photo of Jim Rothenberg] Jim Rothenberg [End Photo Caption] [Begin Photo Caption] [photo of Mike Kerr] Mike Kerr [End Photo Caption] Retail companies report their sales monthly and many analysts spend much of their time trying to predict monthly same-store sales. While they are an important metric, same-store sales are only one of many metrics to follow. And these numbers are quite volatile in the short term. They can be affected by weather, gas prices and the time children return to school in different states. “While Wall Street is concentrating on these numbers, I can focus on long-term values and purchase more shares when temporary situations drive the prices of these good companies lower,” Jessica says. Creating an atmosphere of freedom and responsibility “Capital Research is a place that gives you the freedom to do your job as you see fit — providing you are effective,” says Anne-Marie, who covers small- and medium-sized retail firms. “There is only one focus around here: long-term results for our shareholders. The analysts here also get an opportunity to invest money — not to just make recommendations. It’s one thing to suggest that a portfolio counselor invest in a company. It’s quite a different thing to invest in it yourself.” Portfolio counselor Mike Kerr says the system mixes freedom and responsibility. “If you have conviction about a stock, you have the ability to take action in your portion of the portfolio. You have the freedom to act on your convictions, and then take the responsibility for being successful or not successful. As long as you are excellent, how you get there is not important,’’ Mike says. Following your passions, interests and expertise GFA’s investment professionals are encouraged “to follow their own passions, interests and expertise,” says portfolio counselor Gordon Crawford. The culture of CRMC and its management system help to make this happen. “Capital Research is, by design, a private company that prefers to avoid the limelight,” says Jim, also chairman and chief executive officer of CRMC. “We have a relatively simple cultural imperative — to strive to produce consistently superior, long-term investment results for our shareholders and clients. Our most important asset is our people and their unique talents. Capital is not built around ‘stars’ but instead is built around teams. We spend enormous effort to identify obstacles that impede our associates from being as successful as they can be, and we attempt to find solutions that minimize or eliminate bottlenecks and conflicts. We constantly remind ourselves that investing is much like an endurance race. Extremely fast, early lap times often correlate with excess risk, and you cannot succeed unless you finish the race.” [Begin Sidebar] Our most important asset is our people and their unique talents. Capital is not built around ‘stars’ but instead is built around teams. — Jim Rothenberg [End Sidebar] [Begin Photo Caption] [photo of Ron Morrow] Ron Morrow [End Photo Caption] [Begin Photo Caption] [photo of Gordon Crawford] Gordon Crawford [End Photo Caption] Under the multiple portfolio counselor system, the majority of GFA’s investment portfolio is managed by portfolio counselors who are generalists and invest broadly. With the addition of Ron Morrow, who previously specialized in consumer products stocks, the fund now has 11 portfolio counselors. Each is allocated a portion of the portfolio to manage in line with the fund’s broad objective of “investing in companies that appear to offer superior opportunities for growth of capital.” The final portion of the fund, up to one-fourth of the fund’s assets, is managed by a group of investment analysts who specialize in individual industries. The multiple portfolio counselor system helps encourage creativity because it blends individuality with collaboration. Each counselor is responsible for his or her slice of the portfolio so they have the ability to own only their strongest ideas. “I don’t have to worry that the fund may become imbalanced because I concentrate on my highest conviction ideas,” Gordon says. “Another counselor may have the exact opposite approach.” The investment adviser strives to make sure that the fund maintains a diversified portfolio. The fund’s investment adviser has carefully selected the 11 counselors by choosing investment professionals with different styles and approaches. They come from different backgrounds and have different life experiences and areas of expertise. Some do better in up markets and some do better in down markets. Each counselor is encouraged to focus on their highest convictions. This leads to portfolios that look very different from common benchmarks like Standard
